PER CURIAM.
These appeals are brought by the same appellant and are consolidated for all appellate purposes. Each appeal is from a conviction in the Criminal Court of Record for Dade County, Florida. Appeal #72-249 is from a judgment of the court finding the appellant guilty of attempted breaking and entering. Appeal #72-250 is from a judgment of the court finding the defendant guilty of breaking and entering with intent to commit the felony of grand larceny and grand larceny. The cases were tried separately and each resulted in a sentence of eighteen months in prison, the sentences to run concurrently.
Appellant raises two questions for our review. The first challenges the sufficiency of the evidence to sustain the conviction of breaking and entering with intent to commit grand larceny. The second urges error because the trial court failed to grant the appellant’s pre-trial motion for continuance of the trial in the proceedings concerning the charge of attempted breaking and entering. We hold that no prejudicial error is shown.
The point involving the sufficiency of the evidence is not persuasive. We have examined the record and find that each element of the crime necessary to sustain conviction was fully established. The point alleging error because of the failure to *851grant a continuance does not present error under the rule stated in Smith v. State, Fla.1952, 59 So.2d 625.
Affirmed.